Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on March 18, 2022 is acknowledged.  Accordingly, claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 18, 2022.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
“on” on line 1 is confusing since it is unclear how a door is on a door opening.  It appears that the door is on the vehicle rather than the opening in the vehicle.  On lines 1-2, “are provided” can easily be implied and, therefore, should be deleted.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “the device”, “the door”, and “the door opening” on line 9 of claim 1 render the claims indefinite because it is unclear how the device, the door and the door opening can be variables.  It appears that once the device, the door and the door opening are constructed, they would not vary.  
Recitations such as “determined” on line 12 of claim 1 render the claims indefinite because they are grammatically awkward and confusing.  

Recitations such as “geometry” on line 3 of claim 2 render the claims indefinite because it is unclear if the applicant is referring to the geometry of the door only or the geometry of the door and door opening combined.
Recitations such as “close the door” on line 5 of claim 2 render the claims indefinite because it is unclear how the controller without more is able to close the door.
Recitations such as “suitable” on line 2 of claim 3 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  How does a suitable input device differ from an input device?  What makes an input device suitable while another input device is not suitable?
Recitations such as “suitable” on line 2 of claim 4 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  How does a suitable input device differ from an input device?  What makes an input device suitable while another input device is not suitable?
Recitations such as “formed” on line 4 of claim 5 render the claims indefinite because it is unclear how each of the seals can be formed between the one of the doors and one of the door openings.  It appears that each of the seals is merely positioned between one of the doors and one of the door openings.
Recitations such as “the door system” on line 12 of claim 5 render the claims indefinite because it is unclear to which one of the plurality of door systems set forth above the applicant is referring.

Recitations such as “determined” on line 17 of claim 5 render the claims indefinite because they are grammatically awkward and confusing.  
On line 8 of claim 16, it suggested the applicant insert --the-- following “and” to avoid confusion.
Recitations such as “determined” on line 16 of claim 16 render the claims indefinite because they are grammatically awkward and confusing. 
Recitations such as “constant state variable” on lines 2-3 of claim 17 render the claims indefinite because it is unclear how a variable can be constant.  If a variable is constant, it would appear that the variable is not a variable.
Recitations such as “geometry” on line 3 of claim 17 render the claims indefinite because it is unclear if the applicant is referring to the geometry of the door only or the geometry of the door and door opening combined.
Recitations such as “suitable” on line 2 of claim 18 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  How does a suitable input device differ from an input device?  What makes an input device suitable while another input device is not suitable?
Recitations such as “suitable” on line 2 of claim 19 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  How does a suitable 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US 7690156) in view of Suzuki et al. (US 8567129).  Imai et al. discloses a closing device for closing a door 3 at a door opening, comprising:
a door drive 4 for moving the door to the closed position; 
a controller 5 coupled to the door drive 4 for controlling movement of the door 3 based on an operating request of a user, wherein the controller comprises a condition monitoring unit 57 configured to determine and use at least one variable state variable Vm chosen from the group consisting of the device, the door 3, the door opening, and the installation environment of the door; and 
the controller 5 configured to generate a value Hen0 of at least one closing parameter Va for closing the door depending on the at least one variable state variable Vm determined (claim 1);
	wherein the controller 5 further includes a state calibration unit (not specifically numbered, but set forth on lines 7-11 of column 7) configured to calibrate an amount of 
	wherein the condition monitoring unit 57 or the state calibration unit is in communication with at least one suitable sensor arrangement 82 for measuring an amount of the at least one variable state variable (claim 3);
	wherein the condition monitoring unit 57 or the state calibration unit is in communication with a suitable input device 511 or an operating model (claim 4).
Imai et al. is silent concerning a seal.
	However, Suzuki et al. discloses a seal 47 formed between a door 3 and a door opening for separating an interior space and an exterior space from each other in an installation environment when the door 3 is in a closed position.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Imai et al. with a seal, as taught by Suzuki et al., to form a better seal between the door and the door opening so as to prevent air, water or debris from passing between the door and the door opening when the door is closed.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam et al. (US 2018/0263353) in view of Elie et al. (US 2017/0028966).  Ghannam et al. discloses a system for a motor vehicle 100 or a building including a plurality of 
a plurality of door drives 116 for moving the plurality of doors 102 to the closed position; 
at least one controller 132 coupled to the plurality of door drives 116 for controlling movement of the plurality of doors based on an operating request of a user, wherein the at least one controller 132 comprises a condition monitoring unit (not shown, but comprising the sensor for measuring the pitch angle) configured to determine and use at least one variable state variable of the door system, i.e., the pitch angle, chosen from the group consisting of the plurality of doors, the plurality of door openings, and the installation environment of the plurality of doors, i.e., the pitch angle of the doors; and 
the at least one controller 132 configured to generate a value of at least one closing parameter, as set forth on lines 15-20 of paragraph 32, for closing the plurality of doors 102 depending on the at least one variable state variable determined (claim 5);
wherein the plurality of door systems includes four door systems (claim 6).
Ghannam et al. is silent concerning seals.
However, Ellie et al. discloses a plurality of seals 48 each formed between the one of a plurality of doors 14 and the one of the plurality of door openings 20 for separating an interior space of the vehicle 45 or building and an exterior space from each other in an installation environment when each of the plurality of doors 14 is in a closed position.
.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam et al. (US 2018/0263353) in view of Elie et al. (US 2017/0028966).  Ghannam et al. discloses a closing device for closing a door 102 of an automobile 100 at a door opening of the automobile, comprising: 
a door drive 116 configured to move the door 102 to the closed position;
a controller 132 coupled to the door drive 116 and configured to control movement of the door drive 116 and door 102 based on an operating request of a user, wherein the controller comprises a condition monitoring unit (not shown, but comprising the sensor for measuring the pitch angle) configured to determine and use at least one variable state variable, i.e., the pitch angle, chosen from the group consisting of a temperature of the seal, a temperature in an interior or an exterior of the automobile, an inclined position of the vehicle, an opening angle of the door, an air volume to be compressed in the interior of the automobile by the door, and a degree of ageing of the seal; and 
the controller 132 configured to generate a value of at least one closing parameter, as set forth on lines 15-20 of paragraph 32, for moving the door drive 116 to close 102 the door depending on the at least one variable state variable determined (claim 16);

wherein the condition monitoring unit or the state calibration unit is in communication with at least one suitable sensor (not shown, but comprising the pitch sensor) arrangement for measuring an amount of the at least one variable state variable (claim 18);
wherein the condition monitoring unit or the state calibration unit is in communication with a suitable input device 302 or an operating model (claim 19).
Ghannam et al. is silent concerning a seal.
However, Ellie et al. discloses a seal 48 formed between a door 14 and a door opening 20 for separating an interior space of the automobile 45 and an exterior space from each other in an installation environment when the door 14 is in a closed position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Ghannam et al. with a seal, as taught by Ellie et al., to form a better seal between the door and the door opening so as to prevent air, water or debris from passing between the door and the door opening when the door is closed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634